Citation Nr: 0208097	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-45 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lung disability.

2. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to August 
1951 and from April 1954 to October 1973.

This case comes before the Board of Veterans Appeals (the 
Board), on appeal from an April 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

That rating decision, in pertinent part, denied service 
connection for a lung disability and a heart disability.  The 
veteran filed a notice of disagreement on these issues and on 
the issues of an increased rating for a left eye disability 
and service connection for ulcers or hiatal hernia.  On the 
veteran's VA Form 9 received in October 1994, he indicated 
that there was no issue for an increased rating for the left 
eye and that he was seeking service connection for a right 
eye disability.  Service connection has been granted for 
uveitis of the right eye by rating decision dated in April 
1997.  Service connection for ulcers and hiatal hernia was 
granted by rating decision dated in April 2000.  Therefore, 
the only remaining issues are service connection for the lung 
and heart disability.

The Board notes that the veteran filed other claims seeking 
service connection for post-traumatic stress disorder (PTSD) 
and residuals for frostbite of the left foot, and increased 
ratings for his eye and spinal disability.  Those matters 
have not yet been appealed and are not currently before the 
Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. A lung disability did not have its onset in service, did 
not increase in severity during a period of service, and 
is not otherwise related to service.

3. A heart disability did not have its onset in service, did 
not increase in severity during a period of service, was 
not manifested within the first post service year, and is 
not otherwise related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1 A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2. A heart disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
therein, and is not proximately due to or the result of 
service-connected disability .  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the April 1994 
rating decision, the July 1994 Statement of the Case, and the 
August 1995, March 1996, and June 2000 Supplemental 
Statements of the Case, of what would be necessary, 
evidentiary wise, to grant the veteran's claims.  The notices 
sent to the veteran discussed the available evidence and 
informed him that service connection for a lung disability 
and a heart disability was being denied because there was no 
medical evidence of a link to service, and in the case of a 
lung disability, there was no evidence of any disability.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the RO sent the appellant a letter dated in 
March 2001 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The RO gathered 
the veteran's service medical records, voluminous VA 
outpatient treatment notes, private physician outpatient 
treatment notes identified by the veteran, and provided the 
veteran with VA examinations in April 1993, October 1993, and 
January 1994.  The veteran testified at a hearing before a 
hearing officer in February 1995.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records are negative for any 
complaint of or treatment for a lung disability or heart 
disability.  There is no indication of any complaints 
regarding difficulty breathing, and no indication of any 
hypertension or other heart disease.  A February 1956 chest 
X-ray was negative.  

The veteran was discharged from service in October 1973.  In 
February 1974 a chest X-ray revealed a calcific granuloma in 
the right lung but that the lungs were otherwise clear.  
There was no indication of emphysema or any other active 
disease pathology at that time.  An X-ray in November 1974 
repeated the diagnosis of a calcified granuloma of the right 
lung.  There is no indication of any etiology.

A chest X-ray taken in April 1991 revealed mild to moderate 
diffuse pulmonary emphysema, with no etiology given.  There 
is no treatment noted for this disability at that time.  A 
treadmill test in April 1991 was normal and was negative for 
ischemia.  A hospital transfer summary dated in December 1992 
indicated that the veteran had been diagnosed with recurrent 
unstable angina, status post recent acute anterior myocardial 
infarction.  The notes indicated that the risk factors for 
coronary disease included hypercholesterolemia, a remote 
history of heavy smoking, exogenous obesity, and a strong 
family history of heart disease.  There was no indication 
that this 1992 heart disease was related to military service 
that ended in 1973.

VA outpatient treated motes dated from July 1975 to October 
1985 are negative for any treatment for or complaint 
regarding the veteran's lungs or heart.  These treatment 
notes relate to complaints regarding the veteran's back pain, 
and his eye disability.

The veteran was provided a VA examination for his lungs in 
April 1993.  The veteran complained of shortness of breath, 
and a cough with production of a clear, whitish sputum.  The 
examiner ordered a pulmonary function test and indicated that 
by history the veteran had chronic obstructive pulmonary 
disease (COPD) but that there was no documentation of this.  
The pulmonary function test was conducted in May 1993.  The 
test revealed normal FVC, normal FEV1, and normal FEV1/FVC.  
Lung volumes were normal.  Diffusing capacity was normal.  A 
room air arterial blood gas was normal.  The impression was 
normal spirometry, with no evidence of COPD.  A chest X-ray 
in May 1993 revealed the previously found inactive calcific 
granuloma, and it was noted that no active disease was 
present.

Hospitalization records from January 1993 indicate that the 
veteran was suffering from heart disease.  He was diagnosed 
with an extension of an anterior myocardial infarction and 
coronary artery disease.  There was no indication of the 
etiology of this disability, and no link to his military 
service almost 20 years prior was noted.

The veteran underwent a VA examination for his heart in 
October 1993.  The examiner noted the veteran's history of 
having a heart attack in December 1992.  The examiner noted 
the current coronary artery disease.  Risk factors for 
coronary artery disease were hyperlipidemia, HTN, and prior 
smoking.  There was no mention of a link directly to service 
which ended in 1973.  The examiner specifically offered his 
opinion that there was no relationship between antacid use 
and the heart attack in December 1992.

The veteran underwent a second VA examination for his heart 
in January 1994.  The examiner noted the history of an acute 
myocardial infarction in December 1992.  This VA examiner 
noted risk factors for coronary artery disease as 
hypertriglycerilemia, hypercholesterolemia, hypertension, 
previous 4-5 pack a day smoking, and an extensive family 
history of early coronary disease.  The examiner offered his 
opinion that it was almost certain that the veteran coronary 
artery disease was secondary to his extensive risk factors.  
The examiner felt there was no relationship between antacid 
use and either the acute myocardial infarction in December 
1992 or the coronary artery disease in general.
The veteran testified at a hearing at the RO in February 
1995.  He testified that he had hypertension in service, 
although the service medical records do not show this.  He 
testified he feels his heart attack and heart disease was 
caused by his use of antacids taken for his ulcers.  The 
veteran also testified that he has shortness of breath and 
has had breathing  difficulty since service.  He testified 
that he was diagnosed with emphysema while in service 
although the service medical records are negative for that 
disability.  He testified that a chest X-ray found a spot on 
his lungs while in service although that also is not shown by 
the service medical records.

VA outpatient treatment records dated from 1991 to 1997 
indicate that the veteran was diagnosed with coronary artery 
disease in 1993 but do not indicate any etiology.  There is 
no treatment shown for a lung disability, and no complaints 
by the veteran regarding his lungs.

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Where the 
veteran served continuously for ninety (90) or more days 
during a period of war, and if cardiovascular disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).


A.  Service connection for a lung disability

The veteran is shown to have mild to moderate emphysema by X-
rays taken in 1991.  There is no indication that this is 
linked to service in any way.  There are no treatment notes 
indicating any etiology for lung disability.  The veteran's 
service medical records are completely negative for any 
mention of a lung disability or any complaints regarding 
difficulty breathing.  The veteran has testified that he was 
diagnosed with emphysema in service but the service medical 
records do not show this and the veteran, while capable of 
describing symptoms, is not competent to testify as to a 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, in the absence of a link to 
service, service connection is not warranted for emphysema.

There is no medical evidence establishing that the veteran 
has any other active lung disability.  There is X-ray 
evidence of a calcific granuloma of the right lung, which was 
found some months after service discharge.  However, it has 
not been related to any active disease.  The granuloma is 
specifically noted to be inactive.  VA examination in April 
1993 revealed no documentation of any lung disability.  
Pulmonary function testing in May 1993 revealed normal lung 
functioning in all regards including normal FVC, normal FEV1, 
and normal FEV1/FVC.  Lung volumes were normal.  Diffusing 
capacity was normal.  A room air arterial blood gas was 
normal.  The impression was normal spirometry, with no 
evidence of COPD.  Based on the above, the Board finds no 
basis for finding that current lung disability is related to 
the veteran's period of active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

B.  Service connection for a heart disability

The record is clear that the veteran suffered an acute 
myocardial infarction in December 1992 and that subsequent to 
that he was diagnosed with coronary artery disease in January 
1993.  The veteran testified that he had hypertension in 
service but the service medical records do not show this.  
The veteran underwent VA examinations in October 1993 and 
January 1994 which determined that his heart attack and 
coronary artery disease were most likely related to a number 
of risk factors including hypertriglycerilemia, 
hypercholesterolemia, hypertension, previous 4-5 pack a day 
smoking, and a family history of early coronary disease.  
There is no medical evidence establishing a link between the 
veteran's military service that ended in 1973 and his heart 
disease first diagnosed in 1992.  In the absence of evidence 
establishing such a link, direct or presumptive service 
connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  The veteran has 
asserted that he believes his heart disease is related to 
antacids he has taken for his service-connected ulcers.  The 
VA examinations in October 1993 and January 1994 specifically 
addressed this question and determined that there was no 
relationship between the antacids and the veteran's heart 
disease.  The examiner noted that the veteran's heart disease 
was almost certainly related to his various risk factors.  
There is no competent evidence that heart disease is related 
to service-connected disability in any way.  The veteran 
testified that he believed there was a link between his 
antacid use and his heart disease, but lay persons are not 
competent to testify as to medical etiology. Espiritu, 2 Vet. 
App. 492.  There is no medical evidence in the record linking 
the veteran's heart disability to his use of antacids.  In 
light of the complete lack of medical evidence suggesting a 
relationship between the veteran's service-connected 
disabilities and heart disease, and in light of the medical 
opinion finding no relationship, the Board finds that service 
connection for a heart disability as secondary to service-
connected ulcer disability is not warranted.  38 C.F.R. 
§ 3.310(a) (2001).



ORDER

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for a heart disability is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

